department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p box cincinnati oh release number release date date date legend x name y school district z state m dollars amount n number p number dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations in code sec_117 description of your request your letter indicates that you will operate a scholarship program called x you provide scholarships to students who are graduates of y who are continuing their education with preference to those who are pursuing careers in the teaching profession the scholarships are only available to students who plan to attend schools in z and are to be used primarily for tuition and other related expenses letter catalog number 58263t ow the number of scholarships that will be awarded each year and the amount of each scholarship will vary depending on the amount of funds available to be distributed you are required to annually distribute the greater of the net_income of the trust or the amount that must be distributed to satisfy code sec_4942 up top scholarships for m dollars is anticipated and will be paid on a schedule of the full amount per semester information about x is found on y’s website also the scholarship packets are sent to the assistant superintendent the public relations director and to the principals and head counselors at each campus in y they also promote the scholarship opportunity to all of the students only graduates from y with preference to those preparing for a teaching profession are eligible to apply scholarship applicants are required to submit the following e e aone page essay written by the applicant expressing his her interest in continuing his her education or pursuing a degree in the teaching profession attendance records for all years in attendance in y transcripts that include absences gpa and class ranking at least two letters of recommendation attesting to the applicant's potential for becoming a future teacher one of the letters should be from someone outside y the selection committee referred to as the scholarship advisory committee is made up of n officials from y each year you will advise the scholarship advisory committee of the amount of funds available to be awarded as scholarships the members of the scholarship advisory committee review the scholarship applications and rank the applicants based on the degree they are pursuing school attendance gpa and class ranking the scholarship advisory committee then submits its recommendations and the amount to be awarded to you to make the final selection all scholarships are awarded on an objective and non-discriminatory basis no scholarship may be awarded to any disqualified_person as defined in code sec_4946 you will pay the scholarship proceeds directly to the university college the recipient attends for the benefit of the recipient you provide a letter to each university college specifying that the university college’s acceptance of the funds constitutes the university college’s agreement to i refund any unused portion of the scholarship if a scholarship recipient fails to meet any term or condition of the scholarship and ii notify you if the scholarship recipient fails to meet any term or condition of the scholarship if the university school will not agree to such terms then you will obtain the needed reports and grade transcripts from the scholarship recipient you maintain case histories showing recipients of your scholarships including names addresses purposes of awards amount of each award manner of selections and relationship if any to officers trustees or donors of funds to you you maintain such information and documentation until the applicable statute_of_limitations period expires basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you may report any significant changes to your program by completing form_8940 and sending it to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations
